DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2021, has been entered.
 
Election/Restrictions
Applicant's election with traverse of Group IV (i.e., claims 26-31 directed toward an antibody-conjugate) in the reply filed on July 6, 2017, is acknowledged.  Furthermore, Applicant’s election with traverse of Species A (i.e., a single and specific antibody-conjugate as trastuzumab-G164S, N297Q(-vc-PABA-maytansinoid)2 where Su(A)x is N-azidoacetylgalactosamine (GalNAz, i.e., Su = galactose, A = N3, x = 1, see compound 9 in Fig. 4, L(D)r is vc-PABAZ-maytansinoid, see compound 35 in Fig. 9) in the reply filed on July 6, 2017, is acknowledged.  
In the Response received 3/19/18, Applicants assert that Structure 157 of claims 27 and 31 is encompassed by the elected species where Su is Gal, x is 1, b is 0 or 1, q is 1, r is 1, Z is CHR1 where both R1 are linked together to form an annelated cyclopropyl ring where a’ is 2, p is 1, and Q is N(H)C(O)CH2 (See Applicant’s Response received on 3/19/18, pg. 11). 
	In light of Applicants’ arguments and after further consideration claims 27 and 31 are rejoined and hereby examined.  Furthermore, after further consideration, the inventions of Groups II and IV are hereby combined.  As such, claims 20-22 are hereby rejoined and examined.  Additionally, please note that the 

Status of Claims
Claims 1-15 were originally filed on April 13, 2016. 
The amendment received on April 13, 2016, canceled claims 1-15; and added new claims 16-30.  The amendment received on July 6, 2017, amended claim 27; and added new claim 31.  The amendment received on March 19, 2018, amended claims 20, 24, 27-28, and 31.  The amendment received on February 1, 2019, canceled claims 21-22; amended claims 20, 27, and 31.  The amendment received on November 25, 2020, amended claims 16, 19, 25, 27, and 31; and added new claims 32-36.  The amendment received on September 9, 2021, canceled claim 36; amended claims 16, 19, 27-28, and 31-32; and added new claim 37.
Claims 16-20, 23-35, and 37 are currently pending and claims 20 and 26-35 are under consideration as claims 16-19, 23-25, and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 6, 2017.  
Claim 26 is directed to a composition that is a product-by-process of claim 24.  As further discussed in the rejections below, the antibody-conjugate produced by the process of claim 24 is encompassed by claim 26.  The limitations of claim 24 that impart structure to the claimed antibody-conjugate of claim 26 are rejected below as product-by-process limitations.  

Priority
The present application claims status as a 371 (National Stage) of PCT/NL2014/050717 filed October 14, 2014, and claims priority under 119(a)-(d) to European Application No. 14165581.1 filed on April 23, 2014 and European Application No. 13188585.7 filed on October 14, 2013. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for European Applications Nos. 14165581.1 and 13188585.7, which papers have been placed of record in the file.  Please note that the European applications are in English and therefore no further action is necessary.

Claim Interpretation
	Please note that the Examiner is interpreting the scope of claim 26 where the antibody-conjugate is obtained by the process recited in claim 24, which incorporates the modified antibody as recited in claim 20.  An antibody-conjugate made by a certain process constitutes a product-by-process.  Regarding product-by-process claims, the Federal Circuit has found that "[e]ven through product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim in the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113 and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, the Federal Circuit found that “[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” See MPEP 2113 and Amgen, Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  In the instant case, the structure of the claimed antibody-conjugate recited in claim 26 encompasses the modified antibody recited in claim 20 including defining the N-linked glycosylation site and Su(A)x and a linker-conjugate comprising a functional group B and one or more molecules of interest.  However, the process steps are not required limitations.  Rather, the structure of the claimed antibody-conjugate that results from the process recited in claim 24 is all a reference or combination of references need to teach or suggest.  

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is noted that claim 26 is directed to an antibody-conjugate obtainable by the process of claim 24, which is directed to a process for the preparation of an antibody-conjugate…wherein the functional group B is capable of reacting with a functional group A on a glycan of the modified glycoprotein.  However, there is insufficient antecedent basis for this limitation in the claim. 
Please note that the Examiner is interpreting the that the modified glycoprotein is referring to modified antibody in order to advance prosecution. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20 and 26-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 61-77 and 79-80 of copending Application No. 16/921,528 (Van Delft et al. (IV) U.S. Publication No. 2021/0163623 A1) in view of Wittrup et al. U.S. Publication No. 2011/0059075 A1 published on March 10, 2011, and Qu et al., J. Immunological Meth. 213:131-144 (1998).  
Van Delft et al. (IV) claims: an antibody-conjugate of Formula (20) or (20b) (See claim 61) where the antibody is modified similar to that of instant formula (156) or (157).  Van Delft et al. (IV) also claims antibody-conjugates having structures that are species of Formula (20) or (20b) (See claims 62-70) thereby overlapping with the structure of the instantly claimed antibody-conjugates.  Moreover, Van Delft et al. (IV) claims where the antibody specifically binds to a cancer antigen (See claim 75), where the molecule of interest (D) is selected from the group consisting of an active substance and a reporter molecule (See claim 76) where D is a cytotoxin (See claim 77).  Van Delft et al. (IV) also claims that the antibody-conjugate is obtainable by a process (See claims 79-80).  
However, the ‘528 claimed invention does not claim where the antibody comprises a mutant N-linked glycosylation site as compared to its wild-type counterpart.  Please see discussion of Wittrup and Qu below along with the motivation to combine the references.  Briefly, an ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize a mutant N-linked glycosylation site instead of the naturally occurring N-linked glycosylation site because substituting glycine at position 164 to serine in an antibody was known to improve the efficiency of site-specific conjugation of chelates and drugs to antibodies and to minimize the incidence of immunoreactivity perturbation to the resultant immunoconjugates.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Maintained/Modified Rejections in light of Applicants’ Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 

Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 20, 26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wittrup et al. U.S. Publication No. 2011/0059075 A1 published on March 10, 2011 in view of Qu et al., J. Immunological Meth. 213:131-144 (1998), Alley et al., Curr. Opin. Chem. Biol. 14:529-537 (2010) (cited in the IDS received on 4/13/16), and Wang et al. WIPO Publication No. 2007/133855 A2 published on November 22, 2007 (cited in the IDS received on 4/13/16).  Please note that the rejection references claim 24 in order to provide clarity of the claim limitation rejected, but the claim is not rejected itself. 

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 20 and 26, with respect to an antibody-conjugate as recited in claim 26 wherein the antibody is a modified antibody as recited in claim 24 wherein the modified antibody is an IgG antibody comprising one N-linked glycosylation site on the combination of a single heavy chain and single light chain and wherein the N-linked glycosylation site is a mutant N-linked glycosylation site as compared to its wild type counterpart as recited in claim 20 (note: the elected modified antibody is trastuzumab with two substitutions of G164S and N297Q):
Wittrup et al. teaches mutant immunoglobulin polypeptides that are aglycosylated yet retain the ability to bind to an Fc receptor (See Wittrup specification, paragraph [0003], [0007]).  Wittrup et al. defines “aglycosylated" as encompassing an immunoglobulin that is not glycosylated at all, that is not fully glycosylated, or that is atypically glycosylated (i.e., the glycosylation pattern for the mutant differs from the glycosylation pattern of the corresponding wild type immunoglobulin) (See Wittrup specification, paragraph [0017]).  Moreover, Wittrup et al. teaches that the antibodies comprise a mutation in the Fc region that effectively eliminates antibody glycosylation wherein the mutation is within the C’/E loop of the CH2 domain (i.e., residues 297-299) (See Wittrup specification, paragraph [0008], [0010]).  Furthermore, 
	With respect to the engineered N-linked glycosylation site, Qu et al. teaches generating an engineered N-linked glycosylation site on residue N162 comprised of substituting glycine at position 164 of the heavy chain to a serine, i.e., G164S (see figure 1; pg. 135, see “3.1 Designing and engineering of potential Asn-linked glycosylation sites).  Qu et al. designed Asn-linked oligosaccharide moieties in order to improve the efficiency of site-specific conjugation of chelates and drugs to antibodies and to minimize the incidence of immunoreactivity perturbation to the resultant immunoconjugates (See Qu article, abstract).  One of these Asn-linked oligosaccharide moieties included a substitution at position 164 where serine was substituted for glycine, HCN1 (See Qu article, pg. 135, col. 2, 1st paragraph).  Thus, the teachings of Qu provide a motivation to have a glycosylation site added to an antibody by substituting the residue at position 164.  

	For claim 20 and 26, with respect to where a proximal N-linked GlcNAc-Su(A)x is attached to the modified antibody where Su is acetylgalactoseamine, A is an azido group, x is 1, and b is 0 thereby resulting in the structure of formula 140 as recited in claim 20:
Wittrup et al. teaches that the mutant antibodies can be conjugated, coupled, linked or associated with a cytotoxic agent or cancer chemotherapeutic (See Wittrup specification, paragraph [0096]-[0098]).  

Wang et al. also teaches that an intact oligosaccharide sugar chain is transferred from a pre-assembled sugar oxazoline to an N-acetylglucosamine (GlcNAc)-containing peptide or protein (See Wang specification, paragraph [0015]).  Moreover, Wang et al. teaches a chemoenzymatic method for preparing a homogeneous glycopeptide or glycoprotein by (a) providing an acceptor glycopeptide or glycoprotein comprising a GlcNAc containing peptide or protein, and (b) reacting the acceptor glycopeptide or glycoprotein with a donor substrate in the presence of an endoglycosidase where the donor substrate comprises a predetermined oligosaccharide component with a defined number and type of sugar residues and specific linkage types (See Wang specification, paragraph [0018]).  Wang et al. further teaches a method of remodeling a glycopeptide with an oligo saccharide having a predetermined oligosaccharide component with a defined number and type of sugar residues with specific linkage types such as a disaccharide by (a) providing a peptide substrate comprising at least two GlcNAc residues, (b) treating the peptide substrate with an endo-enzyme to hydrolyze the bond between two GlcNAc residues positioned closest to the peptide thereby forming a peptide substrate with a single GlcNAc-moiety, and (c) attaching the oligosaccharide to single GlcNAc moiety in the presence of an endoglycosidase thereby adding a predetermined the oligosaccharide component (See Wang specification, paragraph [0019], [0020], [0026], [0086], [0088]).  As such, the cleavage of the bond between two GlcNAc residues positioned closest to the peptide thereby forming a peptide substrate with a single GlcNAc-moiety constitutes a proximal N-linked GlcNAc as recited in claim 26.  In the glycoprotein or glycopeptide remodeling method, the glycoprotein or glycopeptide may contain only one or more than one N-glycan (See Wang specification, paragraph [0098]).    
Additionally, Wang et al. defines “sugar” as an oxidized or unoxidized carbohydrate-containing molecule including a monosaccharide, disaccharide, etc., and including N-acetylglucosamine, N-only one or more than one N-glycans and teaches utilizing a chemical/chemoenzymatic synthesis in order to overcome the problem of glycopeptide or glycoprotein heterogeneity, Wang suggests where Su is galactose and the connecting group is a reaction product of an azido group and an alkynyl group and where x is 1 or more and where b is 0 thereby satisfying the claim limitations as recited in claims 20 and 26. 

	For claim 26, with respect to where the linker-conjugate comprises a functional group B which is capable of reacting with a functional group A on a glycan of the modified glycoprotein as recited in claim 24:
Wittrup et al. teaches that the mutant antibodies can be conjugated, coupled, linked or associated with a cytotoxic agent or cancer chemotherapeutic (See Wittrup specification, paragraph [0096]-[0098]).  Although the teachings of Wittrup et al. do not expressly teach that the antibody is conjugated, coupled, or linked to the cytotoxic agent where the linker contains a functional group B which is capable of reacting 

For claim 26, with respect to where the antibody-conjugate is prepared as recited in claim 24:
regarding product-by-process claims, the Federal Circuit has found that "[e]ven through product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim in the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113 and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, the Federal Circuit found that “[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” See MPEP 2113 and Amgen, Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  Therefore, the process step recited in amended claim 24, i.e., reacting a modified antibody with a linker-conjugate, does not aid in the patentability of an antibody-conjugate.  All that a prior art reference needs to show is the product of the process, i.e., an antibody-conjugate comprising one N-linked glycosylation site and Su(A)x and a linker-conjugate comprising a functional group B and one or more molecules of interest.  Thus, it is not necessary for Wittrup et al. to teach that the antibody-

	For claim 29, with respect to where the molecule of interest is selected from the group of pharmaceutically active substances (note: the elected molecule of interest is maytansinoid):
Wittrup et al. teaches that the mutant antibodies can be conjugated, coupled, linked or associated with a cytotoxic agent or cancer chemotherapeutic (See Wittrup specification, paragraph [0096]-[0098]).  As such, the teachings of Wittrup et al. satisfy the claim limitation with respect to where the molecule of interest is selected from the group of pharmaceutically active substances.  
	With respect to where the molecule of interest is a maytansinoid, Alley et al. teaches antibody-drug conjugates including where the antibody-drug conjugate is trastuzumab-maytansine (See Alley article, pg. 529, col. 1, 1st paragraph; pg. 530, col. 1, 1st full paragraph; Table 2).  Thus, the teachings of Alley et al. provide a motivation to utilize maytansine as the cytotoxic agent conjugated to the mutant antibody. 

	For claim 30, with respect to a medicament comprising an antibody-conjugate according to claim 26 and a pharmaceutically acceptable carrier:
Wittrup et al. teaches that physiologically acceptable compositions and concentrated stocks of aglycosylated immunoglobulins that can be formulated for administration to a patient diagnosed as having, for example, cancer (See Wittrup specification, paragraph [0020], [0094]).  For example, the compositions can include IgG polypeptide having one or more mutations described in Table 1 and can be formulated in any pharmaceutically acceptable medium (See Wittrup specification, paragraph [0020], [0094]).  Since the compositions of Wittrup et al. can be administered to a patient diagnosed as having cancer, it then follows that the compositions of Wittrup et al. constitute a medicament.  Thus, the teachings of Wittrup et al. satisfy the claim limitation with respect to a medicament comprising an antibody-conjugate according to claim 26 and a pharmaceutically acceptable carrier as recited in claim 30.  
	
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Wittrup et al. does not expressly teach an antibody-conjugate wherein the antibody is an IgG antibody comprising one N-linked glycosylation site on the combination of a single heavy chain and single light chain and wherein the N-linked glycosylation site is a mutant N-linked glycosylation site as compared to its wild type counterpart as recited in claims 20 and 26.  However, the teachings Qu et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Wittrup et al. does not expressly teach where the modified antibody comprises a proximal N-linked GlcNAc that is modified with Su(A)x where Su is galactose, A is an azido group, x is 1, and b is 0 thereby resulting in the structure of formula 140 as recited in claims 20 and 26.  However, the teachings of Wang et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
	Wittrup et al. does not expressly teach where the one or more molecules of interest is maytansine as recited in claims 26 and 30.  However, the teachings of Alley et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.  

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to an antibody-conjugate wherein the antibody is an IgG antibody comprising one N-linked glycosylation site on the combination of a single heavy chain and single light chain and wherein the N-linked glycosylation site is a mutant N-linked glycosylation site as compared to its wild type counterpart as recited in claims 20 and 26, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Wittrup et al. and utilize an antibody-conjugate where the antibody is an IgG antibody comprising one N-linked glycosylation site on the combination of a single heavy chain and single light chain and wherein the N-linked glycosylation site is a mutant N-linked KSR.

With respect to where the modified antibody comprises a proximal N-linked GlcNAc that is modified with Su(A)x where Su is galactose, A is an azido group, x is 1, and b is 0 thereby resulting in the structure of formula 140 as recited in claims 20 and 26, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Wittrup et al. and utilize an antibody-conjugate wherein the modified antibody comprises a proximal N-linked GlcNAc-Su(A)x substituent where Su is a monosaccharide such as alpha-galactose, functional group A is an azido group, x is 1, and b is 0 thereby resulting in an antibody with prolonged half-life time in vivo, less KSR.

With respect to where the molecule of interest is maytansine as the cytotoxic agent as recited in claims 26 and 30, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Wittrup et al. and utilize an antibody-conjugate wherein the antibody is conjugated to one or more molecules of interest such as a cytotoxic agent including maytansine.  An ordinary skilled artisan would have been motivated to follow Wittrup’s teachings as modified by Alley et al., because antibody-drug conjugates containing cytotoxic agents were known to include a trastuzumab-maytansine conjugate, and therefore, utilizing the suggestion of Alley et al. to yield predictable results (i.e., utilizing an antibody-conjugate wherein the antibody is conjugated to a cytotoxic agent such as maytansine) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary KSR.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 20 and 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wittrup et al. U.S. Publication No. 2011/0059075 A1 published on March 10, 2011 in view of Qu et al., J. Immunological Meth. 213:131-144 (1998), Alley et al., Curr. Opin. Chem. Biol. 14:529-537 (2010) (cited in the IDS received on 4/13/16), and Wang et al. WIPO Publication No. 2007/133855 A2 published on November 22, 2007 (cited in the IDS received on 4/13/16) as applied to claims 20, 26, and 29-30 above, and further in view of Van Delft et al. WIPO Publication No. 2011/136645 A1 published on November 2, 2011 (cited in the IDS received on 4/13/16), and Agnew et al. U.S. Publication No. 2007/0190597 A1 published on August 16, 2007, as applied to claims 27-28 and 31 herewith.  

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 20, 26, 29-30, and 35, please see discussion of Wittrup et al., Qu et al., Alley et al., and Wang et al. above. 

	For claims 27-28 and 31-34, with respect to where the antibody-conjugate has the structure according to formula [157]: 

    PNG
    media_image1.png
    170
    596
    media_image1.png
    Greyscale

Wittrup et al., Qu et al., and Wang et al. teach components Ab, GlcNAc, b is 0, Su (i.e., a sugar derivative such as galactose where functional group A is an azido group and x is 1), p is 1, and Q is CH2 (See Wang, Figure 2 depicting Q as CH2 thereby resulting where p is 1).  
Additionally, as discussed in the 103 rejection above, Wittrup et al. teaches that the mutant antibodies can be conjugated, coupled, linked or associated with a cytotoxic agent or cancer chemotherapeutic (See Wittrup specification, paragraph [0096]-[0098]).  Plus, Wang et al. teaches that the intermediate glycoprotein is then catalytically reacted in a click chemistry cycloaddition reaction of the azide functionality of the glycoprotein with an alkyne bearing the functional moiety X of interest (See Wang specification, paragraph [0095]).  X can be any functional moiety including antigens such as alpha-Gal oligosaccharide, therapeutic drugs, toxins, etc. (See Wang specification, paragraph [0095]).  Therefore, the teachings of Wittrup et al. and Wang et al. suggest where the modified antibody is conjugated to a therapeutic drug such as a cancer chemotherapeutic through the modified monosaccharide of the antibody thereby constituting component (D) in formula [157] where Su is galactose as recited in claims 27 and 31-34.  

For claims 27-28 and 31-33, with respect to where the linker-conjugate portion of formula [157]:
Van Delft et al. teaches fused cyclooctyne compounds that are used to conjugate on the surface of a target molecule such as protein and glycans (See Van Delft specification, page 30, lines 1-5).  Van Delft et al. teaches that only a handful of chemical reactions is fully compatible with other functional groups present in the living organism (See Van Delft specification, pg. 1, lines 28-29).  An example of such a reaction is the cycloaddition of cyclic alkynes and azides, one of the reactions known as "click reactions" (See Van Delft specification, pg. 1, lines 30-31).  This reaction has become a versatile tool for 

    PNG
    media_image2.png
    162
    304
    media_image2.png
    Greyscale

which would then be reacted with the following compound:

    PNG
    media_image3.png
    148
    358
    media_image3.png
    Greyscale
.  
As such, Van Delft et al. teaches that the formation of an azide-alkyne compound thereby satisfying the claim limitations with respect to where x is 1, Z is CHR1 where both R1’s are linked together to form an annelated cyclopropyl ring, a’ is 2, a linker (L), and r is 1 as recited in claims 27-28 and 31.  It is further noted that R is the structure above is a molecule of interest.  Van Delft teaches that his reactions are 
Agnew teaches functionalizing antibodies at oligosaccharide linkages (See Agnew article, abstract). Agnew teaches enzymatic labeling of a fluorescent alkyne to form an azide labeled protein:

    PNG
    media_image4.png
    259
    477
    media_image4.png
    Greyscale

These compounds are prepared by modifying an IgG oligosaccharides in which an endoglycosidase cleaves a GlcNAc off and leaves a reducing end GlcNAc, which is then treated with UDP-Gal NAz to form an azide labeled IgG which can be mixed with an alkyne (See Agnew article, pages 8-9, paragraphs [0102-0107]). Agnew teaches that the glycoproteins are labeled using a [3+2] cycloaddition reaction and it is a proficient method for high yield and few side reactions (See Agnew article, page 9, paragraph [0109]).

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Wittrup et al. does not expressly teach where the antibody-conjugate has the structure of formula [157] as recited in claims 27 and 31.  However, the teachings of Wang et al., Van Delft et al., and Agnew et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the antibody-conjugate has the structure of formula [157] as recited in claims 27 and 31, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of modified Wittrup et al. and prepare an antibody-conjugate wherein the antibody-conjugate has the structure of formula [157] by reacting the azido group of a modified antibody with the cycloalkyne group of a modified therapeutic agent to form a single molecule by a reaction called strain-promoted azide-alkyne cycloaddition (SPAAC) thereby resulting in an antibody-conjugate exhibiting fewer side reactions and a higher yield.  An ordinary skilled artisan would have been motivated to follow Wittrup’s teachings as modified by Wang et al., Van Delft et al., and Agnew et al., because conjugating modified antibodies containing an azido group with a cycloalkyne group that can be attached to a therapeutic agent via a linker was known to result in antibody-conjugates exhibiting fewer side reactions and are high-yielding in physiological pH, in water and in the vicinity of biomolecular functionalities, and therefore, utilizing the suggestions of Wang et al., Van Delft et al., and Agnew et al. to yield predictable results (i.e., the formation of an antibody-conjugate having the structure of formula [157]) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to use the cycloaddition technique to prepare an antibody-conjugate having the structure of formula [157] because conjugating a modified antibody containing an azido group with a cycloalkyne group of a modified therapeutic agent constitutes some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicant’s contend that the claimed invention is not rendered obvious by the combination of references because (1) the glycans recited in the claims are not taught or suggested by the prior art in vivo exposure of the ADC and into a positive effect on efficacy, and the pharmacokinetic profile of the molecule of interest is effectively improved due to slower clearance of the resulting ADC from the circulation as compared to a conjugate of an antibody bonded to a molecule of interest via an oligosaccharide where Exhibit A provides evidence supporting these superior properties of an ADC with a shorter saccharide chain length (See Applicant’s Response received on 9/9/21, pg. 9-10).

Response to Arguments
Applicant's arguments filed 9/9/21 for claims 20 and 26-35 as being unpatentable under 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons. 
In response to Applicant’s first argument, i.e., the glycans recited in the claims are not taught or suggested by the prior art because an ordinary skilled artisan knows that a “glycan”, as discussed by Wang, requires at least three monosaccharide units since a disaccharide (or larger) is connected to the core-GlcNAc and because paragraph [0098] of Wang is not referring to the number of saccharides in the glycan but rather the number of glycans on the glycopeptide or glycoprotein, and thus, Wang only teaches where Su is an oligosaccharide and not a monosaccharide, it is found unpersuasive.  As previously discussed in the Actions mailed on 11/25/20 and 3/9/21, it is noted that the Wang reference expressly teaches that in the glycoprotein or glycopeptide remodeling method, the glycoprotein or glycopeptide may contain only one or more than one N-glycans (See Wang specification, paragraph [0098]).  As evidenced by Thermo Scientific, a glycan is defined as a generic term for any sugar or assembly of sugars, in free form or attached to other molecules such as proteins and lipids (See Thermo http://tools.thermofisher.com/content/sfs/brochures/BR63722_Glycans_0713S_medium.pdf, 12 pages (2013) at pg. 3, definitions at bottom of page), (cited in the Action mailed on 6/25/20).  Moreover, Thermo Scientific defines a monosaccharide as the simplest form of a glycan (See Thermo Scientific article, pg. 3, definitions at bottom of page).  Pursuant to MPEP 2141, “[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  As such, although Wang does not teach a specific embodiment of a single N-glycan (i.e., monosaccharide) being conjugated to the proximal GlcNAc group but rather embodiments where an oligosaccharide is conjugated to the proximal GlcNAc, it is incorrect to understand that Wang is exclusively directed to oligosaccharide conjugation.  Moreover, Applicants provide no evidence to support their argument that a “glycan” requires at least three monosaccharide units.  Furthermore, it is noted that instant claim 26 is directed to an antibody-conjugate obtainable by the process of claim 24, which is directed to reacting a modified antibody of claim 20 with a linker-conjugate comprising a functional group B and one or more molecules of interest where the functional group B is capable of reacting with a functional group A on a glycan of the modified glycoprotein (i.e., as discussed in the 112(b) rejection above, being interpreted as the modified antibody of claim 20).  As such, the instantly claimed invention utilizes a glycan in reference to a monosaccharide.  Thus, when considering Wang as a whole, the Examiner maintains the position that Wang encompasses the conjugation of a single N-glycan (i.e., monosaccharide) to the proximal GlcNAc group.
However as stated in the Action mailed on 3/9/21, assuming arguendo, that Wang does not suggest conjugating a single N-glycan (i.e., monosaccharide) to the proximal GlcNAc group, it would have been obvious to a person of ordinary skill in the art at the time the instant application was filed to adjust the saccharide moiety conjugated to the proximal GlcNAc moiety in view of the Wang reference, which teaches that is advantageous to modify the N-glycan profile in order to control the glycan profile and achieve an homogeneous glycan profile thereby attaching a diagnostic and/or therapeutic agent to the antibody.  In this situation, the difference between Wang and the instantly claimed invention is utilizing a monosaccharide instead of an oligosaccharide to attach a diagnostic and/or therapeutic agent to the 
In response to Applicant’s second argument, i.e., the use of a monosaccharide instead of an oligosaccharide results in the distance between the antibody and the bonded molecule of interest is shorter, and thus, the molecule of interest, which is typically hydrophobic, is better shielded by the antibody thereby translating into a positive effect on the in vivo exposure of the ADC and into a positive effect on efficacy, and the pharmacokinetic profile of the molecule of interest is effectively improved due to slower clearance of the resulting ADC from the circulation as compared to a conjugate of an antibody bonded to a molecule of interest via an oligosaccharide where Exhibit A provides evidence supporting these superior properties of an ADC with a shorter saccharide chain length, it is found unpersuasive.  As an initial matter, it is noted that the instantly claimed molecule of interest is not limited to hydrophobic toxins.  As such, any particular advantage that may arise when the molecule of interest is a hydrophobic toxin, is not commensurate in scope with the instantly claimed invention.  
Furthermore, regarding the evidence provided as Exhibit A, pursuant to MPEP 716 and 37 CFR 1.132, [w]hen any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section.  Further, MPEP 716.01(c) states that objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value 
Additionally, it is noted that the Declaration provided in Exhibit A fails to include an acknowledgment by the declarant that willful false statements and the like are punishable by fine or imprisonment or both and fails to assert that all statements made of the declarant’s own knowledge are true and that statements made on information and belief are believed to be true.  MPEP 717.01(c)(II) states that the declaration must include an acknowledgement by the declarant that willful false statements and the like are punishable by fine or imprisonment or both pursuant under 18 USC 1001) and may jeopardize the validity of the application or any patent issuing thereon. The declarant must also set forth in the body of the declaration that all statements made of the declarant’s own knowledge are true and that all statements made on information and belief are believed to be true.  Therefore, the Declaration should include these statements.  Thus, the Declaration provided in Exhibit A would be ineffective if not modified. 
	Nonetheless, the Examiner would like to address the evidence provided in Exhibit A in order to advance prosecution.  It is acknowledged that the data provided in Exhibit A examined several properties of ADCs made by one of three conjugation techniques; more specifically, the GlycoConnect™ method where an endoglycosidase hydrolyzes the GlcNAc-GlcNAc bond and a glycosyltransferase appends an azido-modified GalNAc onto the exposed GlcNAc (See Exhibit A, pg. 4, 1st paragraph; Fig. 2) and is utilized to synthesize the instantly claimed ADCs, the SiteClick™ method where a Gal-T(Y289L) enzyme appends 2-azidoacetyl-galactose (GalNAz) on the terminal GlcNAc’s (See Exhibit A, pg. 4, last paragraph; Fig. 3), and the oxidation-hydrazone ligation method (See Exhibit A, pg. 5, 1st paragraph).  The properties examined between ADCs made by these methods included (1) homogeneity, (2) drug-antibody ratio (DAR), (3) binding to Fc-γ receptors, (4) susceptibility to elastase, and (5) in vivo efficacy (See Exhibit A, pg. 5, 1st paragraph).  The specific modified antibody structures synthesized via each method are depicted in Figure 4b (See Exhibit A, Figure 4b).  Although, the data and discussion of the data is acknowledged, the evidence relied upon should establish “that the differences in results are in fact Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”).  It is noted that the data depicted in Figures 7-11 does not indicate any error bars and/or statistical significance.  Plus, it appears that the efficacy of ADCs is dependent upon the dosage and the type of cancer (i.e., specific cell line examined) (See Figures 8-10).  As such, a determination of whether the ADCs synthesized via the GlycoConnect™ method cannot be made.  
	Furthermore, assuming arguendo, that the data provided in Exhibit A is statistically significant, it is noted that the claimed invention is directed to the structure of the ADC and not to the method of making the ADC.  As stated in the “Claim Interpretation” section supra, the structure of the claimed antibody-conjugate recited in claim 26 encompasses the modified antibody recited in claim 20 including defining the N-linked glycosylation site and Su(A)x and a linker-conjugate comprising a functional group B and one or more molecules of interest.  However, the process steps are not required limitations.  Rather, the structure of the claimed antibody-conjugate that results from the process recited in claim 24 is all a reference or combination of references need to teach or suggest.  As such, the method by which the ADC is synthesized is not dispositive as to whether the claimed ADC is nonobvious.  Moreover, although Applicants assert that the ADC structure synthesized by the SiteClick™ method is analogous to Wang’s ADC structure depicted in the bottom of Figure 2, it is noted that Wang utilizes a similar enzymatic technique as in the GlycoConnect™ method, i.e., an endoglycosidase, as depicted in Figure 1, which teaches that is advantageous to modify the N-glycan profile in order to control the glycan profile and achieve an homogeneous glycan profile thereby attaching a diagnostic and/or therapeutic agent to the antibody.  It is acknowledged that none of the specific glycan structures examined by Wang have a proximal GlcNAc moiety and only a monosaccharide attached.  However, the ADC structure depicted at the bottom of Figure 1, and structures 1 and 4-7 of Figure 5, which have a proximal GlcNAc moiety, an additional GlcNAc moiety and a modified monosaccharide is the structure taught by Wang that is the closest to the instantly claimed ADC structure.  The Federal Circuit found, “[t]o be particularly probative, evidence of unexpected results must establish that there is a difference between the results obtained and Bristol-Myers Squibb Co. v. Teva Pharms. USA, Inc., 752 F.3d 967, 977 (Fed. Cir. 2014).  As such, the proper comparison should be one of these structures of Wang to the instantly claimed invention to demonstrate unexpected results.  
Accordingly, the rejection of claims 20 and 26-35 as being unpatentable under 35 USC 103(a) is maintained as Applicants’ arguments are found unpersuasive. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20 and 26-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-32 and 35-39 of copending Application No. 15/029,159 (Van Delft et al. (I) U.S. Publication No. 2016/0235861 A1) in view of Van Delft et al. WIPO Publication No. 2011/136645 A1 published on November 2, 2011 (cited in the IDS received on 4/13/16), and Agnew et al. U.S. Publication No. 2007/0190597 A1 published on August 16, 2007,.  Van Delft et al. (I) claims:
18. (Previously Presented) A process for preparation of an antibody-conjugate, comprising:

(2)    trimming an oligosaccharide that is attached to a glycosylation site, by the action of an endoglycosidase, in order to obtain a proximal N-linked GlcNAc-residue at the glycosylation site; and
(3)    optionally repeating step (2) in order to trim an oligosaccharide that is attached to a different glycosylation site; and
(4)    attaching a Su(A)x to the proximal N-linked GlcNAc-residue, in the presence of a galactosyltransferase or a galactosyltransferase comprising a mutant catalytic domain, wherein Su us selected from the group consisting of galactose, mannose, N-acetylglucosamine, glucose, N-acetylgalactosamine, fucose, and N-acetylneuraminic acid, x is 1, 2, 3 or 4 and wherein A is selected from the group consisting of an azido group, in order to obtain a proximal N-linked GlcNAc-Su(A)x substituent at the N-glycosylation site; and
(5)    optionally:
(5a) repeating step (2), in order to trim an oligosaccharide that is attached to a different glycosylation site; and (5b) repeating step (4); and
(6)    reacting the proximal N-linked GlcNAc-Su(A)x substituent with a linker-conjugate, wherein the linker-conjugate comprises a functional group B and a molecule of interest D, wherein the functional group B is a functional group that is capable of reacting with a functional group A of the GlcNAc-Su(A)x substituent, Su(A)x is defined as above, with the proviso that A is not a thiol group precursor; and
(7) optionally:
(7a) repeating step (2) in order to trim an oligosaccharide that is attached to a different glycosylation site; and (7b) repeating step (4); and (7c) repeating step (6); and
wherein the proximal N-linked GlcNAc-residue in steps (2), (4) and (6) is optionally fucosylated; and provided that when the process comprises step (3) then steps (5) and (7) are absent, when the process comprises step (5) then steps (3) and (7) are absent and when the process comprises step (7) then steps (3) and (5) are absent.
28.    (Previously Presented) An antibody-conjugate obtainable by the process according to claim 18, wherein an antibody conjugate is an antibody that is conjugated to a molecule of interest D via a linker L.
29.    (Previously Presented) The antibody-conjugate according to claim 28, wherein an IgG antibody, comprising at least two N-linked glycosylation sites on the combination of a single heavy chain and a single light chain, is conjugated to a molecule of interest D at each glycosylation site via a linker L.
30.    (Previously Presented) The antibody-conjugate according to claim 28, wherein the antibody comprises two or more different types of a molecule of interest.
31.    (Previously Presented) The antibody-conjugate according to claim 28, wherein the molecule of interest is selected from the group consisting of a reporter molecule, an 
32.    (Previously Presented) A medicament comprising an antibody-conjugate according to claim 18 and a pharmaceutically acceptable excipient.
As such, the antibody-conjugate claimed by the presently claimed invention encompasses the antibody-conjugate claimed by Van Delft et al.  Moreover, although the presently claimed antibody-conjugate includes one glycosylation site on the combination of a single heavy chain and single light chain, it is noted that the IgG antibody "comprises" one N-linked glycosylation site.  By utilizing the transitional word, "comprising", allows for additional components to the claimed IgG antibody thereby encompassing the IgG antibody comprising at least two glycosylation sites claimed by Van Delft et al.  Therefore, the ‘159 claimed invention anticipates instant claims 20, 26, and 29-30.
	However, Van Delft et al. does not expressly claim where the antibody-conjugate has the structure of formula (156) or (157).  Please see discussion of Van Delft et al. and Agnew et al. above along with the motivation to combine the ‘159 claimed invention with the prior art to arrive at the antibody-conjugate having the structure depicted in formula (157).  Briefly, an ordinary skilled artisan would be motivated with a reasonable expectation of success to modify the antibody-conjugate claimed in ‘159 because conjugating modified antibodies containing an azido group with a cycloalkyne group that can be attached to a therapeutic agent via a linker was known to result in antibody-conjugates exhibiting fewer side reactions and are high-yielding in physiological pH, in water and in the vicinity of biomolecular functionalities.  Therefore, the ‘159 claimed invention is not patently distinct from the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20 and 26-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,745,488 B2 (Van Delft et al. (II)) (previously provisionally rejected as U.S. Publication No. 2015/0258210 A1) in view of Wittrup et al. U.S. Publication No. 2011/0059075 A1 published on March 10, 2011, and Qu et al., J. Immunological Meth. 213:131-144 (1998).  
U.S. Patent No. 10,745,488 B2: Van Delft et al. (II) claims an antibody-conjugate prepared by a process that is similar to the instantly claimed process where the antibody is modified by Su(A)x wherein A can be an azido group and x is 1 or 2 and the modified antibody is reacting with a linker-conjugate comprising an alkynyl group (See claims 1-2, 13, and 26-27).  Moreover, Van Delft et al. (II) claims where the structure of the linker-conjugate is encompassed by the structure of instant formula (157) (See claims 3-12, 14-25, and 28-35).  The instant claims are directed to an antibody-conjugate that is prepared by a process resulting in a species of antibody-conjugates containing an azido-cycloalkyne linkage.  
However, the ‘808 claimed invention does not claim where the antibody comprises a mutant N-linked glycosylation site as compared to its wild-type counterpart.  Please see discussion of Wittrup and Qu above along with the motivation to combine the references.  Briefly, an ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize a mutant N-linked glycosylation site instead of the naturally occurring N-linked glycosylation site because substituting glycine at position 164 to serine in an antibody was known to improve the efficiency of site-specific conjugation of chelates and drugs to antibodies and to minimize the incidence of immunoreactivity perturbation to the resultant immunoconjugates.  Therefore, the ‘488 claimed invention is not patently distinct from the instantly claimed invention.

Claims 20 and 26-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,504,758 B2 (Van Delft et al (III)) in view of in view of Wittrup et al. U.S. Publication No. 2011/0059075 A1 published on March 10, 2011, and Qu et al., J. Immunological Meth. 213:131-144 (1998).
U.S. Patent No. 9,504,758 B2: Van Delft et al. (III) claims an antibody-conjugate according to formula (21) that is prepared by a process that is similar to the instantly claimed process where the antibody is modified by Su(A)x wherein A can be an azido group and x is 1 or 2 (See claims 1-20).  Notably, Van Delft et al. (III)’s antibody-conjugate of formula (21) is encompassed by instantly claimed formula (156) (note: instant R1 is linked together to form an annelated cycloalkyl group and Z is CH2 and a is 4 (i.e., to form a cyclooctanyl group). 


Applicants’ Arguments
	Applicants respectfully request that the present double-patenting rejections be held in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable (See Applicants Response received on 9/9/21, pg. 11).

Response to Arguments
	Applicant’s request to hold the present double-patenting rejections in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable is acknowledged.  As such, the double-patenting rejections are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654